Citation Nr: 0608326	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  04-05 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for residuals of 
compression fracture of the L-1 vertebra with degenerative 
changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel




INTRODUCTION

The veteran had active service from April 1943 to February 
1946, from January 1947 to January 1950, and from June 1951 
to October 1952.

This appeal is from a rating decision of the Department of 
Veterans Affairs (VA) North Little Rock, Arkansas, Regional 
Office.



FINDINGS OF FACT

1.  The veteran has moderate limitation of motion of the 
lumbar spine with compression fracture of the L-1 vertebra 
demonstrable on x-ray and occasional flair-ups of back pain 
that reduce the function of his low back for lifting.

2.  The complete disability picture of a lumbar spine with 
generally moderate limitation of motion and a demonstrable 
deformity of the L-1 vertebra with function further impaired 
during flair-ups more nearly approximates the disability 
associated with severe than with moderate limitation of 
motion.

3.  The veteran does not have neurological signs or symptoms 
or any manifestations of intervertebral disc syndrome, nor 
has he had incapacitating episodes of intervertebral disc 
syndrome, nor has he unfavorable ankylosis of the entire 
thoracolumbar spine.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 40 percent disability rating 
under criteria effective prior to September 23, 2002, for 
residuals of a compression fraction with demonstrable 
deformity of the L-1 vertebra, with degenerative changes, and 
functional impairment during flair ups are met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5285-5292 (2002).

2.  The schedular criteria for a rating greater than 40 
percent under criteria effective from September 23, 2002, or 
September 26, 2003, are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5285-5292 (2003); Diagnostic Code 5235-5242 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating

VA has amended the rating criteria applicable to the 
veteran's claim during the pendency of the claim.  
Consequently, both the older and the newer criteria are for 
consideration in this case.  The amendment to the criteria 
for rating intervertebral disc syndrome effective September 
23, 2002, to not apply, because the veteran has no diagnosis 
of intervertebral disc syndrome, and the October 2005 VA 
examiner found no neurological signs or symptoms, nor has the 
veteran had any incapacitating episodes as during the past 
year.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2005) 
(effective Sep. 23, 2002).  The amendments to the rating 
criteria for the spine generally, effective September 26, 
2003, are applicable to this case from that date.

VA examination in February 2003 showed moderate limitation of 
motion of the veteran's lumbar spine, 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002), but provided no other 
information on factors pertinent to rating the disability.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2005).  A February 2003 x 
ray study showed a compression fracture of the L-1 vertebra.  
Regulation provides for an additional 10 percent rating for a 
vertebral fracture without spinal cord involvement that does 
not cause abnormal mobility requiring a neck brace, but has 
demonstrable deformity.  38 C.F.R. § 71a, Diagnostic Code 
5285 (2002).  Demonstrable deformity is not defined.  See 68 
Fed. Reg. 51,455 (Aug. 27, 2003) (commenting that 
demonstrable deformity is not defined in Diagnostic Code 
5285).  A fracture is a deformation, and it was demonstrated 
on x ray, therefore it is a demonstrable deformity.  Whatever 
rating is indicated by the range of motion, 10 percent is to 
be added.

On VA examination in October 2005, the veteran demonstrated 
less flexion and extension than in February 2003, but the 
same lateral flexion, with the onset of pain at the ends of 
the ranges of motion described.  The examiner did not report 
rotation.  Based on interview with the veteran, the examiner 
reported the veteran does not have additional limitation of 
motion due to fatigue, weakness, or loss of endurance.  There 
was no objective evidence of neurological involvement, and 
the veteran had had no periods of incapacitation in the past 
year due to lumbar disc or other lumbar disease.  The veteran 
did report flair-ups of pain about twice a year that reduced 
the functionality of his low back to the extent that he could 
not lift the 30 pounds he ordinarily could lift in between 
flair-ups.

The range of motion and associated pain with motion beyond 
the range reported, though a smaller range of motion than 
reported in February 2003, does not amount to severe 
limitation of motion that warrants a rating greater than 20 
percent based on that limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2002).  The functional loss 
during flair-ups of the frequency reported does not create a 
disability picture that warrant a 20 percent increase in 
rating to the next higher level provided in the rating 
schedule.  Id.  The L-1 compression fracture with 
demonstrable deformity of the vertebra requires an addition 
of 10 percent rating.  When the additional loss of function 
is seen in the context of this complete disability picture, 
the disability does more nearly approximate that of the next 
higher rating, 38 C.F.R. § 4.7 (2005), i.e., 40 percent under 
the older rating criteria.  The disability, residual of an L-
1 compression fracture with degenerative changes, should be 
rated to show the etiology of the disability and the residual 
limitation of motion for which it is rated.  Diagnostic Code 
5285-5292 (2003).  See 38 C.F.R. § 4.27 (2005) (rules for 
selecting diagnostic codes). 

Application of the new rating criteria is of no advantage to 
the veteran.  Rated 40 percent under the old criteria, he 
must have unfavorable ankylosis of the entire thoracolumbar 
spine to obtain the next higher rating, or 50 percent.  
Nothing in the objective evidence, or even the veteran's 
description of his disability, demonstrates or nearly 
approximates the requirements for a 50 percent rating.  In 
light of the requirement for the next higher rating, the 
October 2005 VA examiner's failure to report the range of 
rotation of the veteran's lumbar spine is immaterial; if it 
were zero degrees, the veteran would not meet or nearly 
approximate the criteria for a 50 percent rating.

II.  Duty to Notify and to Assist

VA notified the veteran by letter of December 2002, prior to 
adjudicating his November 2002 claim, of the information and 
evidence necessary to substantiate his claim.  The letter 
advised the veteran of his rights in the claim adjudication 
process, and of his and VA's respective duties.  It did not 
explicitly request that he send evidence currently in his 
possession, but it advised him that he could send any 
information he wished VA to consider, including evidence he 
could otherwise request VA to obtain for him.  In light of 
the advice that he could submit any evidence himself, he was 
sufficiently informed how to participate in prosecuting his 
claim, and his claim suffered no prejudice from lack of an 
explicit request to submit evidence in his possess.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).

The December 2002 letter also did not inform the veteran of 
the range of disability ratings or of the provided by law or 
of the rules governing the effective dates of ratings.  The 
November 2002 rating decision awarded an increase from 10 to 
20 percent and identified the effective date and that the 
effective date of the increase was the date of his claim.  A 
January 2004 statement of the case provided the text of the 
criteria for rating his disabilities.  He had actual 
knowledge of those criteria, and his persistence in 
prosecuting his claim for a rating greater than the awarded 
increase evidences his actual knowledge that the law provided 
for higher ratings.  All together, the veteran had sufficient 
information about possible disability ratings and about 
effective dates to prosecute his claim without suffering 
prejudice to it from any failure of notice from VA.  
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (U.S. 
Vet. App. March 3, 2006).  VA has discharged its duty to 
notify the veteran how to prosecute his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005).

VA obtained all evidence of which it had notice.  VA examined 
the veteran in February 2003 and in October 2005.  No further 
evidence or medical opinion need be obtained to decide the 
claim.  There has been no failure to obtain evidence of which 
VA must notify the veteran.  38 C.F.R. § 3.159(c), (e) 
(2005).  VA has discharged its obligation to assist the 
veteran to prosecute his claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2005).


ORDER

A schedular rating of 40 percent for residuals of compression 
fracture of the L-1 vertebra with degenerative changes is 
granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


